Case: 19-10893   Date Filed: 04/03/2020   Page: 1 of 5



                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-10893
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 2:19-cv-00037-SPC-CM



GLENN LEE SELDEN,

                                                     Petitioner - Appellant,


                                 versus


ELIZABETH M. WARREN,

                                                     Respondent - Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (April 3, 2020)

Before JILL PRYOR, BRANCH and ANDERSON, Circuit Judges.

PER CURIAM:
                 Case: 19-10893       Date Filed: 04/03/2020       Page: 2 of 5



       Glen Selden, a Florida prisoner proceeding pro se, appeals the district

court’s dismissal of his construed 28 U.S.C. § 2254 petition for a writ of habeas

corpus as an unauthorized second or successive § 2254 petition and denial of his

post-judgment motion for release. After careful review, we affirm.

       Selden filed a § 2254 petition in 2010 in which he challenged his convictions

for armed burglary and grand theft and resulting sentence. The district court

denied the petition as untimely and, alternatively, as meritless. Selden then filed

several additional pleadings construed as § 2254 petitions, including the instant

filing, which the district court construed as a pro se § 2254 petition. Construed

liberally, the petition alleged that Selden was entitled to release from prison. The

district court dismissed this petition for lack of jurisdiction because it was

successive and he had not first obtained authorization from this Court under 28

U.S.C. § 2244(b)(3) to file it.1 After the district court entered its judgment, Selden

filed a “Demand of Immediate Release Pending Appeal,” which the district court

construed as a motion for release and denied, concluding that the motion presented

no grounds for Selden’s release. Selden has appealed.




       1
         The court dismissed the petition without prejudice to permit Selden to seek
authorization from this Court to file a second or successive § 2254 petition. Selden has not done
so.
                                                2
               Case: 19-10893     Date Filed: 04/03/2020    Page: 3 of 5



      We review de novo a district court’s determination that a habeas petition is

second or successive. Stewart v. United States, 646 F.3d 856, 858 (11th Cir.

2011). We review the denial of a post-judgment motion for an abuse of discretion.

Green v. Union Foundry Co., 281 F.3d 1229, 1233 (11th Cir. 2002). Although

“we read briefs filed by pro se litigants liberally, issues not briefed on appeal by a

pro se litigant are deemed abandoned.” Timson v. Sampson, 518 F.3d 870, 874

(11th Cir. 2008) (citations omitted).

      The Antiterrorism and Effective Death Penalty Act of 1996 provides that,

before an inmate in custody due to a state court judgment can file a “second or

successive” federal habeas petition under § 2254, the inmate must “move in the

appropriate court of appeals for an order authorizing the district court to consider

the application.” 28 U.S.C. § 2244(b)(3)(A). In general, a “district judge lacks

jurisdiction to decide a second or successive petition filed without our

authorization.” Insignares v. Sec’y, Fla. Dep’t of Corr., 755 F.3d 1273, 1278 (11th

Cir. 2014).

      We recognize that the phrase “second or successive” is “not self-defining”

and does not “refer to all habeas applications filed second or successively in time.”

Stewart, 646 F.3d at 859. To determine whether an inmate’s petition is second or

successive, we look to whether the petitioner filed a federal habeas petition

challenging the same judgment. Insignares, 755 F.3d at 1279. If so, then a second


                                           3
               Case: 19-10893     Date Filed: 04/03/2020     Page: 4 of 5



petition is successive if the first was denied or dismissed with prejudice. Guenther

v. Holt, 173 F.3d 1328, 1329 (11th Cir. 1999). A dismissal for untimeliness is a

dismissal with prejudice. See Jordan v. Sec’y, Dep’t of Corr., 485 F.3d 1351, 1353

(11th Cir. 2007).

      Here, the district court determined that Selden’s present petition was barred

as second or successive. On appeal, Selden’s brief only addresses why he is

entitled to habeas relief, not whether the district court erred in dismissing his

unauthorized, successive petition for lack of subject matter jurisdiction. Selden

thus has abandoned any such argument. See Timson, 518 F.3d at 874.

      Even construing Selden’s pro se brief as a challenge to the district court’s

dismissal of Selden’s present petition for lack of jurisdiction, we conclude that the

district court did not err in dismissing the petition. The petition was impermissibly

successive because it challenged the same state sentence as his first § 2254

petition, which was dismissed as untimely. Because Selden failed to obtain leave

from this Court to file his current petition, the district court properly dismissed it

for lack of subject matter jurisdiction. See Insignares, 755 F.3d at 1278. We

therefore cannot review the substantive challenges that Selden has raised in his

present petition. Finally, because the district court correctly determined that it had

no authority to address Selden’s petition, the court was within its discretion to deny

Selden’s motion for release. We therefore affirm both of the district court’s orders.


                                           4
     Case: 19-10893   Date Filed: 04/03/2020   Page: 5 of 5



AFFIRMED.




                              5